UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-31199 U.S. RARE EARTHS, INC. (Exact name of registrant as specified in its charter) Nevada 87-0638338 (State or other jurisdictionof incorporation) (IRS Employer File Number) 5600 Tennyson Parkway, Suite 240, Plano, Texas (Address of principal executive offices) (zip code) (972)-294-7116 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§ 232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). þ Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o Smallerreportingcompany þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesþ No As of August 7, 2014, we had32,530,934 shares of common stock outstanding. TABLE OF CONTENTS Heading Page PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets – June 30, 2014 and December 31, 2013 (audited) 3 Condensed Consolidated Statements of Operations – Three and six months ended June 30, 2014 and 2013 4 Condensed Consolidated Statements of Cash Flows – Six months ended June 30, 2014 and 2013 5 Notes to the Condensed Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II - OTHER INFORMATION Item 1. Legal Proceedings 27 Item1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosure 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 28 2 PART I. FINANCIAL INFORMATION ITEM 1.CONDENSED FINANCIAL STATEMENTS. U.S. RARE EARTHS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AN EXPLORATION STAGE COMPANY June 30, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS: Cash $ $ Deposits Deferred financing costs - Other current assets Total current assets EQUIPMENT, NET ASSETS FROM DISCONTINUED OPERATIONS - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses-related party Accrued compensation-officers Other current liabilities Total current liabilities LIABILITIES FROM DISCONTINUED OPERATIONS - Total liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT: Preferred stock; 10,000,000 shares authorized, outstanding, respectively - - Common stock; 100,000,000 shares authorized, at $0.00001 par value, 31,390,934 and 30,847,918 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 U.S. RARE EARTHS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) AN EXPLORATION STAGE COMPANY Three Months Ended, Six Months Ended, June 30, June 30, June 30, June 30, REVENUES Revenues $
